                                                                                                                            Case 2:19-cv-00011-JCM-VCF Document 9 Filed 02/19/19 Page 1 of 4



                                                                                                                      1   GEORGE M. RANALLI, ESQ.
                                                                                                                          Nevada Bar No. 5748
                                                                                                                      2   MICHAEL G. TRIPPIEDI, ESQ.
                                                                                                                          Nevada Bar No. 13973
                                                                                                                      3   RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                          2400 W. Horizon Ridge Parkway
                                                                                                                      4   Henderson, Nevada 89052
                                                                                                                          Telephone: (702) 477-7774
                                                                                                                      5   ranalliservice@ranallilawyers.com
                                                                                                                          Attorney for Defendant,
                                                                                                                      6   OUTBACK STEAKHOUSE OF FLORIDA, LLC

                                                                                                                      7                         UNITED STATES DISTRICT COURT
                                                                                                                                                     DISTRICT OF NEVADA
                                                                                                                      8
                                                                                                                          ROBERTA REED, an individual,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                      9
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                              Plaintiff,             CASE NO.: 2:19-cv-00011
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                          vs.                                        NOTICE OF CORRECTED IMAGE OF
                                                                                                                     11                                              THE STIPULATION AND ORDER TO
                                                                                                                                                                     REMAND TO NEVADA STATE COURT
                                                                                                                     12                                              AND LIMIT RECOVERABLE DAMAGES
                                                                                                                          OUTBACK STEAKHOUSE OF FLORIDA,             TO $75,000
                                                                                                                     13   LLC, a foreign limited
                                                                                                                          liability company; CERCA TROVA
                                                                                                                     14   SOUTHWEST RESTAURANT GROUP,
                                                                                                                          LLC, a foreign limited
                                                                                                                          liability company; DOES 1
                                                                                                                     15
                                                                                                                          through 10; ROE CORPORATIONS 11
                                                                                                                          through 20; and ABC LIMITED
                                                                                                                     16
                                                                                                                          LIABILITY COMPANIES 21 through
                                                                                                                          30
                                                                                                                     17

                                                                                                                     18
                                                                                                                                Defendants.
                                                                                                                     19
                                                                                                                                This action was originally filed in the Eighth Judicial
                                                                                                                     20   District Court of the State of Nevada, on December 4, 2018, and
                                                                                                                     21   thereafter   removed       to   this   Court      on   January   3,   2019.   In
                                                                                                                     22   consideration   of     a    stipulation      to    remand   to   State   Court,
                                                                                                                     23   Plaintiff ROBERTA REED stipulates that, if she were to recover
                                                                                                                     24

                                                                                                                     25
                                                                                                                                                                 1
                                                                                                                               Case 2:19-cv-00011-JCM-VCF Document 9 Filed 02/19/19 Page 2 of 4



                                                                                                                      1   damages against          OUTBACK STEAKHOUSE OF FLORIDA, LLC for all

                                                                                                                      2   allegations in her Complaint, such damages would in no event

                                                                                                                      3   exceed the sum of Seventy-Five Thousand Dollars ($75,000.00).

                                                                                                                      4   Accordingly, the parties stipulate as follows:

                                                                                                                      5          1.    This     case     arises    out    of        a    premises       liability

                                                                                                                      6   negligence claim;

                                                                                                                      7          2.    Pursuant to this Stipulation, under no circumstances

                                                                                                                      8   can Plaintiff ROBERTA REED recover more than $75,000.00 from

                                                                                                                          Defendant OUTBACK STEAKHOUSE OF FLORIDA, LLC;
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                      9
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                 3.   In   no   event    shall    judgment     be       entered    in    favor      of
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     11   Plaintiff ROBERTA REED and awarding damages, whether general,

                                                                                                                     12   special,     punitive    or    otherwise,      in    an       amount    in    excess      of

                                                                                                                     13   $75,000.00.      Such amount does not include attorney's fees, costs

                                                                                                                     14   or    interest    that   Plaintiff       ROBERTA     REED       could    claim       as    a

                                                                                                                          prevailing party;
                                                                                                                     15
                                                                                                                                 4. Plaintiff ROBERTA REED acknowledges and agrees that the
                                                                                                                     16
                                                                                                                          full amount of damages, whether general, special, punitive or
                                                                                                                     17
                                                                                                                          otherwise, incurred or sustained from any and all claims arising
                                                                                                                     18
                                                                                                                          out of or relating to this action, regardless of claim or theory
                                                                                                                     19
                                                                                                                          of liability and regardless of whether presently pled or not, is
                                                                                                                     20
                                                                                                                          not    greater    than   the   total    sum    of    $75,000.00         and    she   will
                                                                                                                     21
                                                                                                                          neither seek nor accept any award of damages in this action
                                                                                                                     22
                                                                                                                          greater than this sum;
                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                                                                    2
                                                                                                                            Case 2:19-cv-00011-JCM-VCF Document 9 Filed 02/19/19 Page 3 of 4



                                                                                                                      1       5. By entering into this stipulation, Defendant OUTBACK

                                                                                                                      2   STEAKHOUSE OF FLORIDA, LLC neither acknowledges nor concedes any

                                                                                                                      3   liability   with   respect   to     any   claims   brought   by    Plaintiff

                                                                                                                      4   ROBERTA REED in her Complaint, whether original or as may be

                                                                                                                      5   amended;

                                                                                                                      6       6.      This   action   shall    be   remanded   to   Nevada   District

                                                                                                                      7   Court, Clark County.

                                                                                                                      8
                                                                                                                          February 19, 2019.                    February 19, 2019.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                      9
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                          NETTLES LAW FIRM                      RANALLI ZANIEL FOWLER & MORAN,
                                                                                                                                                                LLC
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     11   /s/ Brian D. Nettles                  /s/ Michael G. Trippiedi
                                                                                                                          ______________________________        ________________________________
                                                                                                                     12   BRIAN D. NETTLES, ESQ.                GEORGE M. RANALLI, ESQ.
                                                                                                                          Nevada Bar No.: 7462                  Nevada Bar No.: 5748
                                                                                                                     13   CHRISTIAN M. MORRIS, ESQ.             MICHAEL G. TRIPPIEDI, ESQ.
                                                                                                                          1389 Galleria Drive. Ste 200          Nevada Bar No. 13973
                                                                                                                     14   Henderson, Nevada 89014               2400 W. Horizon Ridge Parkway
                                                                                                                          Attorneys for Plaintiff               Henderson, Nevada 89052
                                                                                                                     15   ROBERTA REED                          Attorney for Defendant
                                                                                                                                                                OUTBACK STEAKHOUSE
                                                                                                                                                                OF FLORIDA, LLC
                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                                                               3
                                                                                                                            Case 2:19-cv-00011-JCM-VCF Document 9 Filed 02/19/19 Page 4 of 4



                                                                                                                      1
                                                                                                                                                                 ORDER
                                                                                                                      2
                                                                                                                              BASED UPON THE STIPULATION OF THE PARTIES and good cause
                                                                                                                      3
                                                                                                                          appearing therefore,
                                                                                                                      4
                                                                                                                              IT   IS    HEREBY    ORDERED       that    under   no     circumstances    can
                                                                                                                      5
                                                                                                                          Plaintiff     ROBERTA    REED       recover    more    than    $75,000.00     from
                                                                                                                      6
                                                                                                                          Defendant OUTBACK STEAKHOUSE OF FLORIDA, LLC;
                                                                                                                      7
                                                                                                                              IT IS FURTHER ORDERED that the $75,000 limit on damages
                                                                                                                      8
                                                                                                                          recoverable by Plaintiff ROBERTA REED against Defendant OUTBACK
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                      9
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                          STEAKHOUSE OF FLORIDA, LLC does not include attorney's fees,
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                          costs or interest that Plaintiff ROBERTA REED could claim as a
                                                                                                                     11
                                                                                                                          prevailing party;
                                                                                                                     12
                                                                                                                              IT IS FURTHER ORDERED that this case is remanded to Nevada
                                                                                                                     13
                                                                                                                          District Court, Clark County.
                                                                                                                     14

                                                                                                                     15                  February 21, 2019.
                                                                                                                              Dated:
                                                                                                                     16

                                                                                                                     17                                          _____________________________
                                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                                 MAGISTRATE JUDGE
                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                                                                   4
